NOS. 12-22-00034-CR
                                            12-22-00035-CR

                              IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

AVIEL DAVID OLIVA GARCIA,                              §       APPEALS FROM THE 114TH
APPELLANT

V.                                                     §       JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                               §       SMITH COUNTY, TEXAS

                                        MEMORANDUM OPINION
       Aviel David Oliva Garcia appeals his convictions for evading arrest and forgery. In his
sole issue, Appellant argues the trial court improperly imposed court costs in the forgery case.
We affirm in the evading arrest case (trial cause number 114-0771-21, appellate cause number
12-22-00034-CR), and we modify and affirm as modified in the forgery case (trial cause number
114-0772-21, appellate cause number 12-22-00035-CR).


                                                   BACKGROUND
       Appellant was charged by indictment with the third degree felony offense of evading
arrest. 1 Appellant was also charged by indictment with the third degree felony offense of
forgery. 2 Appellant pleaded “guilty” to both offenses in a single criminal action. In a single
punishment hearing, the trial court found Appellant to be “guilty” of both offenses, assessed
punishment at four years of imprisonment for the evading arrest case, two years of imprisonment
for the forgery case, ordered court costs for both cases, and ordered that the sentences would run
concurrently. These appeals followed.

       1
           See TEX. PENAL CODE ANN. § 38.04(a), (b) (2)(A) (West 2016).
       2
           See id. § 32.21(e) (West Supp. 2021).
                            ASSESSMENT OF DUPLICATIVE COURT COSTS
       In his sole issue, Appellant argues that the imposition of court costs in the forgery case is
improper because said costs are duplicative of those assessed in the evading arrest case. The
State concedes that the assessment of court costs in both cases was error.
Applicable Law
       The Texas Code of Criminal Procedure provides as follows:


       (a) In a single criminal action in which a defendant is convicted of two or more offenses or of
           multiple counts of the same offense, the court may assess each court cost or fee only once
           against the defendant.

       (b) In a criminal action described by Subsection (a), each court cost or fee the amount of which is
           determined according to the category of offense must be assessed using the highest category
           of offense that is possible based on the defendant’s convictions.


TEX. CODE CRIM. PROC. ANN. art. 102.073(a), (b) (West 2018). In this context, we construe the
phrase “[i]n a single criminal action” to mean in a single trial or plea proceeding. Hurlburt v.
State, 506 S.W.3d 199, 203 (Tex. App.—Waco 2016, no pet.).
Analysis
       In this case, the record shows that the allegations and evidence of both offenses were
presented in a single plea proceeding, or “criminal action.” See id. at 203-04. Therefore, the
trial court was authorized to assess each court cost and fee only once against Appellant. See
TEX. CODE CRIM. PROC. ANN. art. 102.073(a). The judgment in trial cause number 114-0771-21
shows a court cost assessment of $251.50, and the judgment in trial cause number 114-0772-21,
shows a court cost assessment of $251.50. As noted, the two bills of cost contain identical costs.
We conclude that the trial court erred by assessing the same fees twice against Appellant. See id.
       Furthermore, Article 102.073(b) provides that costs must be assessed using the highest
category of offense based on Appellant’s convictions. See id. art. 102.073(b). Here, both of
Appellant’s convictions were for a third degree felony offense. Where a defendant has multiple
convictions for the same level of offense, the court should delete the costs in the case with the
lower amount of costs assessed and retain the costs for the case with the highest amount
assessed. See Cain v. State, 525 S.W.3d 728, 734 (Tex. App.—Houston [14th Dist.] 2017, pet.
ref’d). However, the respective bill of costs show that the costs imposed in each case are
identical. Where a defendant is convicted of two or more offenses or of multiple counts of the



                                                       2
same offense in a single criminal action, and the convictions are the same category of offense
and the costs are all the same, appellate courts have held that court costs should be based on the
lowest cause number. See Williams v. State, 495 S.W.3d 583, 590 (Tex. App.—Houston [1st
Dist.] 2016, pet. dism’d, improvidently granted, No. PD-0947-16, 2017 WL 1493488 (Tex.
Crim. App. Apr. 26, 2017) (not designated for publication); Johnson v. State, Nos. 05-19-00641-
CR, 05-19-00642-CR, 2020 WL 4745552, at *5 (Tex. App.—Dallas Aug. 17, 2020, no pet.)
(mem. op., not designated for publication); Duchesneau v. State, Nos. 02-18-00321-CR, 02-18-
00322-CR, 2019 WL 2455619, at *7 (Tex. App.—Fort Worth June 13, 2019, pet. ref’d) (mem.
op., not designated for publication). Accordingly, the court costs should be based on the evading
arrest case, trial cause number 114-0771-21.
         We sustain Appellant’s issue as to the duplicative court costs assessed against him in trial
cause number 114-0772-21. We have the authority to correct a trial court’s judgment to make
the record speak the truth when we have the necessary data and information. Asberry v. State,
813 S.W.2d 526, 529 (Tex. App.—Dallas 1991, pet. ref’d). Because we have the necessary data
and information to correct the amount of court costs in trial cause number 114-0772-21, we
conclude that the judgment, the attached order to withdraw funds, and the bill of costs in that
case (i.e., appellate cause number 12-22-00035-CR) should be modified to remove the duplicate
court costs totaling $251.50. See id.; see also TEX. R. APP. P. 43.2(b).


                                                  DISPOSITION
         Having sustained Appellant’s sole issue as to trial cause number 114-0772-21 (appellate
cause number 12-22-00035-CR), we modify the trial court’s judgment, order to withdraw funds,
and bill of costs in the forgery offense, to reflect that the amount of court costs is $0.00. See
TEX. R. APP. P. 43.2(b). In all other respects, we affirm the trial court’s judgment in trial court
cause number 114-0772-21 as modified. We affirm the trial court’s judgment in the evading
arrest case (trial court cause number 114-0771-21, appellate cause number 12-22-00034-CR).
                                                                  BRIAN HOYLE
                                                                     Justice

Opinion delivered July 29, 2022.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.
                                             (DO NOT PUBLISH)




                                                          3
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             JULY 29, 2022


                                         NO. 12-22-00034-CR


                                 AVIEL DAVID OLIVA GARCIA,
                                          Appellant
                                             V.
                                    THE STATE OF TEXAS,
                                          Appellee


                                Appeal from the 114th District Court
                         of Smith County, Texas (Tr.Ct.No. 114-0771-21)

                   THIS CAUSE came to be heard on the appellate record and brief(s) filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                   It is therefore ORDERED, ADJUDGED and DECREED that the judgment of
the court below be in all things affirmed, and that this decision be certified to the court below
for observance.
                   Brian Hoyle, Justice.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.
                                  COURT OF APPEALS

     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                            JULY 29, 2022


                                        NO. 12-22-00035-CR


                                AVIEL DAVID OLIVA GARCIA,
                                         Appellant
                                            V.
                                   THE STATE OF TEXAS,
                                         Appellee


                               Appeal from the 114th District Court
                        of Smith County, Texas (Tr.Ct.No. 114-0772-21)

                       THIS CAUSE came to be heard on the appellate record and the briefs filed
herein, and the same being considered, it is the opinion of this court that the judgment, Order to
Withdraw Funds, and bill of costs of the court below should be modified and as modified,
affirmed.
                       It is therefore ORDERED, ADJUDGED and DECREED that the
judgment, Order to Withdraw Funds, and bill of costs of the court below be modified to reflect
that the amount of court costs is $0.00.; in all other respects the judgment of the trial court is
affirmed; and that this decision be certified to the court below for observance.
                   Brian Hoyle, Justice.
                   Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.